Warner,' Chief Justice,
dissenting.
It appears from the record that the plaintiff’s case was dismissed from the docket of the court in which the same was pending at the May term, 1871, because no affidavit of the payment of the taxes had been filed. At the November term, 1873, the plaintiff made a motion to reinstate the case on the docket, which motion was refused. As the court had no legal power or authority to dismiss the plaintiff’s case out of court for that cause, the plaintiff should have been allowed to have reinstated the same on the docket where it rightfully belonged; but if the judgment of dismissal stood in his way, then the motion to set aside that judgment was made in time, as held by a majority of this court, in Prescott vs. Bennett, 50 Georgia, 266. The case that was dismissed for non-payment of taxes -was a petition to foreclose a mortgage on real estate. "When was the mortgage barred by the statute of limitations?